DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 35-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuddihy (US 20130053653 A1).
	Regarding claims 1 and 35, Cuddihy teaches a radar based system for monitoring a subject (Title) wherein the monitoring device is configured to communicate with a mobile electronic device or a remote server (Fig 2 shows the utilization of a communication network 202 to link the radar 108, processing unit 116 and memory 212 (in this case the processor and memory components form a remote server [0051]); para [0032] “the communication network 202 allows transmission of signal data received by the radar 108 to the processing unit 116 for further processing and evaluation”) and comprises: a motion sensor configured to detect motion of a user ([0033]-[0037] the radar detects information on the motion of a user); one or more environmental sensors configured to measure environmental data ([0024] ambient temperature, humidity, light and sound levels of the environment may be monitored/measured by sensors); and a transmitter configured to transmit the motion data and environmental data to the mobile electronic device or the remote server ([0032] various wireless 
	Regarding claims 2 and 36, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the motion sensor is configured to detect motion caused by respiration ([0022]-[0023] [0025]-[0028] radar/motion sensor detects heartbeat and respiration).
	Regarding claims 3, 4, 37, and 38, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the motion sensor comprises a radar system ([0022]-[0023] motion is detected by a radar system), and wherein the radar system is an ultra-wideband radar system (Ultra wideband generally refers to a high frequency >3 GHz, [0023] a 5.8 GHz band monitors movements).
	Regarding claims 5 and 39, Cuddihy teaches a system substantially as claimed in claim 3 and 37. Further, Cuddihy teaches wherein the radar system is positioned at least approximately 40 centimeters above the user's chest ([0021] Fig 1, the radar system may be ceiling mounted, this would exceed the distance of 40 cm if a user is laying in a standard bed as shown in Fig 1).
	Regarding claims 6 and 40, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the motion sensor is configured to detect motion caused by heartbeats ([0022]-[0023] [0025]-[0028] radar/motion sensor detects heartbeat and respiration).
	Regarding claims 8 and 42, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches wherein the environmental data comprise at least one of temperature, humidity, light and noise ([0024] ambient temperature, humidity, light and sound levels of the environment may be monitored/measured by sensors).
	Regarding claim 9, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Further, Cuddihy teaches the system further comprising an audible alarm generator ([0030] alarm may sound if a warning is deemed necessary).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy (US 20130053653 A1) as applied to claims 1 and 35 above, and further in view of Paalasmaa (US 20150173671 A1).
	Regarding claims 7 and 41, Cuddihy teaches a system substantially as claimed in claim 1 and 35. Cuddihy does not teach wherein the motion sensor is configured to detect individual motion of two users.
	Paalasmaa teaches a physiological monitoring system wherein the motion sensor is configured to detect individual motion of two users ([0067]-[0069] movement sensors may be radars, [0076] Fig 2, two individuals may be sensed by the radar motion sensor 230a).
	It would be obvious to one of ordinary skill in the art at the time if invention to have modified the system of Cuddihy with the motion sensing of two individuals by a radar as taught by Paalasmaa because this modification comprises a use of known technique (using radar/radars as motion sensors for multiple individuals) to improve similar devices (monitoring systems that function while users sleep) in the same way (by using this technique the invention of Cuddihy may be used by two people sleeping in the same bed, opening up the use of this invention to people who share a bed with a partner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2022